Manulife Board of Directors Announces Common Share Dividend Reduction Effective September Retains Additional Earnings to Further Strengthen Capital TORONTO, August 6, 2009– The Board of Directors of Manulife Financial Corporation (“MFC”) today announced its decision to reduce the Company’s quarterly common share dividend by 50% from $0.26 to $0.13per share, payable on and after September 21, 2009 to shareholders of record at the close of business on August 18, 2009. The revised dividend will preserve approximately $800 million for MFC on an annualized basis as part of the Company’s strategic focus on building fortress levels of capital. Donald A.
